DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 18, 19, and second recitation of claim 22 are objected to because of the following informalities:  
Regarding claims 1 and 18, the claimed, “by the first adhesive bonding a first portion” is unclear. It appears as though the claim should be amended to recite, -–by adhesive bonding–. Further regarding claim 1, the claimed, “a adhesive” should be amended to recite, –an adhesive–.
Regarding claim 9, the claimed, “nanoparticles an” is unclear. It appears as though the claim should be amended to recite, –nanoparticles on an–.
Regarding claim 19, the claim should be amended to include a period at the end of the claim.
Regarding the second recitation of claim 22, this claim should be amended to –23–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3 and 11, the claimed, “water droplet is not absorbed for up to 60 seconds” is unclear. As claimed, it is unclear what the water droplet is “absorbed” by. Furthermore, the claimed, “not absorbed for up to 60 seconds” makes it unclear whether the claimed water droplet is absorbed sometime before and including 60 seconds, or will be absorbed sometime after 60 seconds. The claimed, “up to” can be interpreted as anytime less than 60 seconds. Appropriate correction or amendment is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrugia et al. (US Pat. # 10007200), hereinafter referred to as Farrugia.
Regarding claim 9, Farrugia teaches, “A printed article comprising: a fabric having first surface and a second surface opposite the first surface (2 dimensional textile; Col. 2, Ln. 15–30); a toner image disposed on the first surface of the fabric, wherein the toner image comprises toner particles having a size of from 4 microns to about 20 microns (Col. 16, Ln. 55–56) and antimicrobial nanoparticles an outer surface of the toner, the antimicrobial nanoparticles have a size of from 5 nanometers to 500 nanometers (Col. 13, Ln. 30–35).”
Regarding claim 15, Farrugia teaches, “wherein the antimicrobial nanoparticles comprise silver (Col. 2, Ln. 1–5).”
Regarding claim 16, Farrugia teaches, “wherein the toner comprises a polyester resin (Col. 6, Ln. 13–28).”
Regarding claim 17, Farrugia teaches, “wherein the polyester resin is amorphous or crystalline (Col. 6, Ln. 13–28).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-–8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Pat. # 4810006) in view of Farrugia (US Pat. # 10007200).
Regarding claims 1, 6–8, and 18, Katz teaches, “A method of forming an image on a fabric (claim 18 discloses non-discernable language from claim 1, where here the rejection of both claims are combined) comprising: providing a printable media comprising: a carrier layer (ref. # 94) comprising a first surface comprising a first area, a second surface opposite the first surface, and a first rigidity (Col. 6, Ln. 51 – Col. 7, Ln. 18); a fabric layer (woven fabric; ref. # 80; Col. 1, Ln. 8–15, 38–45; Col. 6, Ln. 59) comprising a third surface, a fourth surface opposite the third surface and comprising a second area, and a second rigidity less than the first rigidity (Col. 6, Ln. 63–65; fabric 80 has less rigidity than “non-distortable, stable” material 94); and, a adhesive, wherein the fabric layer is secured to the carrier layer by the first adhesive bonding a first portion of the fourth surface to the first surface (Col. 7, Ln. 9–18, 40–44); applying a toner to a first portion of the third surface of the fabric layer; and fusing the toner to the first portion of the third surface of the fabric layer (see Col. 2, Ln. 48–56; Col. 4, Ln. 49–65; Col. 8, Ln. 27–38; it is inherent that in laser printing, aka electrophotography, that latent images are laser written onto a photoconductive drum, toner is developed onto the drum, transferred to a medium, then fused).” Katz does not appear to teach, “wherein the toner comprises a size of from 4 microns to about 20 microns, wherein the toner includes antimicrobial nanoparticles an outer surface of the toner, the antimicrobial nanoparticles having a size of from 5 nanometers to 500 nanometers; wherein the antimicrobial nanoparticles comprise silver; wherein the toner comprises a polyester resin; wherein the polyester resin is amorphous or crystalline.” However, Farrugia teaches the deficiencies of Katz (see Col. 2, Ln. 1–5, Col. 6, Ln. 13–28, Col. 13, Ln. 30–35, and Col. 16, Ln. 55–56). It would have been obvious to one skilled in the art at the time of filing to modify Katz’s invention to include wherein the toner comprises a size of from 4 microns to about 20 microns, wherein the toner includes antimicrobial nanoparticles an outer surface of the toner, the antimicrobial nanoparticles having a size of from 5 nanometers to 500 nanometers; wherein the antimicrobial nanoparticles comprise silver; wherein the toner comprises a polyester resin; wherein the polyester resin is amorphous or crystalline.
The ordinary artisan would have been motivated to modify Katz’s invention for at least the purpose of preventing transmission of infectious diseases while providing high quality, visually appealing images to the surface of a wearable material.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Pat. # 4810006) in view of Farrugia (US Pat. # 10007200), as applied to claim 18 above, and further in view of Raffaele (CZ 9901804).
Regarding claim 19, the combination of Katz and Farrugia do not appear to teach, “wherein the toner is applied using acoustic transfer technology.” However, Raffaele teaches the deficiencies of Katz and Farrugia (pg. 2, ln. 43–48 & pg. 5, ln. 21–31 of the English translation). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Katz and Farrugia’s invention to include wherein the toner is applied using acoustic transfer technology.
The ordinary artisan would have been motivated to modify the combination of Katz and Farrugia’s invention for at least the purpose of using a well known toner transfer technique to ensure the printing material properly adheres and bonds to the transfer target. 
Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Pat. # 4810006) in view of Farrugia (US Pat. # 10007200) as applied to claims 1 and 18 respectively above, and further in view of Miyakawa (US Pat. # 5247334).
Regarding claims 2 and 20, the combination of Katz and Farrugia do not appear to teach, “wherein the fused toner forms an image having a resolution of from 600 dpi to 2400 dpi.”  However, Miyakawa teaches the deficiencies of Katz and Farrugia (Col. 1, Ln. 16–24; Col. 2, Ln. 52–63; Col. 6, Ln. 64 – Col. 7, Ln. 2). The present application does not describe nor discuss why the claimed dpi range is significant to the claimed invention. Miyakawa’s teaching of a high-quality dpi is just one of a myriad of examples using this resolution in the field of printing. It would have been obvious to one skilled in the art at the time of filing to modify the combination of Katz and Farrugia’s invention to include wherein the toner image has a resolution of from 600 dpi to 2400 dpi.
The ordinary artisan would have been motivated to modify the combination of Katz and Farrugia’s invention for at least the purpose of printing a high-quality image that is visually appealing.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Pat. # 4810006) in view of Farrugia (US Pat. # 10007200), as applied to claim 1 above, and further in view of Liu et al. (CN 102561043), hereinafter referred to as Liu.
Regarding claim 3, the combination of Katz and Farrugia do not appear to teach, “wherein the fused toner forms an image in which a water droplet is not absorbed for up to 60 seconds.” However, as best the examiner can ascertain from the language of the claims, Liu teaches the deficiencies of Katz and Farrugia (see abstract; para. [0016, 0017]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Katz and Farrugia’s invention to include wherein the fused toner forms an image in which a water droplet is not absorbed for up to 60 seconds.
The ordinary artisan would have been motivated to modify the combination of Katz and Farrugia’s invention for at least the purpose of preventing the fabric from becoming saturated with moisture, while providing protection to the user from harmful bacteria. 
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Pat. # 4810006) in view of Farrugia (US Pat. # 10007200), as applied to claim 1 above, and in further view of Bhattacharyya et al. (WO 2021247720), hereinafter referred to as Bhattacharyya.
Regarding claims 4 and 5, the combination of Katz and Farrugia do not appear to teach, “wherein the fabric layer is selected from the group consisting of: cotton, chiffon, silk and canvas; wherein the fabric layer having the fused toner has a pore size of less than 3 microns.” However, Bhattacharyya teaches the deficiencies of Katz and Farrugia (see Abstract; [0004, 0006, 0042]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Katz and Farrugia’s invention to include wherein the fabric layer is selected from the group consisting of: cotton, chiffon, silk and canvas; wherein the fabric layer having the fused toner has a pore size of less than 3 microns.
The ordinary artisan would have been motivated to modify the combination of Katz and Farrugia’s invention for at least the purpose of ensuring proper protection from small airborne particle sizes and comfort to the user when wearing the protection device. 
Claim(s) 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia (US Pat. # 10007200) in view of Miyakawa et al. (US Pat. # 5247334), hereinafter referred to as Miyakawa.
Regarding claims 10 and 21, Farrugia teaches, “A printed article comprising: a fabric having first surface and a second surface opposite the first surface (2 dimensional textile; Col. 2, Ln. 15–30); a toner image disposed on the first surface of the fabric, wherein the toner image comprises toner particles having a size of from 4 microns to about 20 microns (Col. 16, Ln. 55–56) and antimicrobial nanoparticles, the antimicrobial nanoparticles have a size of from 5 nanometers to 500 nanometers (Col. 13, Ln. 30–35).” Farrugia does not appear to teach, “wherein the toner image has a resolution of from 600 dpi to 2400 dpi.” However, Miyakawa teaches the deficiencies of Farrugia (Col. 1, Ln. 16–24; Col. 2, Ln. 52–63; Col. 6, Ln. 64 – Col. 7, Ln. 2). The present application does not describe nor discuss why the claimed dpi range is significant to the claimed invention. Miyakawa’s teaching of a high quality dpi is just one of a myriad of examples using this resolution in the field of printing. It would have been obvious to one skilled in the art at the time of filing to modify Farrugia’s invention to include wherein the toner image has a resolution of from 600 dpi to 2400 dpi.
The ordinary artisan would have been motivated to modify Farrugia’s invention for at least the purpose of printing a high quality image that is visually appealing.
Regarding claim 22, Farrugia teaches, “wherein the antimicrobial toner particles are selected from the group consisting of: silver, copper, zinc, gold, mercury, tin, lead, iron, cobalt, nickel, manganese, arsenic, antimony, bismuth, barium, cadmium, chromium and thallium, zinc oxide, magnesium oxide, aluminum oxide copper oxide and titanium dioxide (Col. 2, Ln. 1-5).”
Claim(s) 22 (second occurrence) is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia (US Pat. # 10007200) in view of Miyakawa (US Pat. # 5247334), as applied to claim 21 above, and further in view of Bhattacharyya (WO 2021247720).
Regarding the second occurrence of claim 22 (should be amended to claim 23), the combination of Farrugia and Miyakawa do not appear to teach, “wherein, the fabric is selected from the group consisting of: cotton, chiffon, silk and canvas.” However, Bhattacharyya teaches the deficiencies of Farrugia and Miyakawa (see Abstract; [0004, 0006, 0042]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Farrugia and Miyakawa’s invention to include wherein the fabric layer is selected from the group consisting of: cotton, chiffon, silk and canvas.
The ordinary artisan would have been motivated to modify the combination of Farrugia and Miyakawa’s invention for at least the purpose of ensuring proper protection from small airborne particle sizes and comfort to the user when wearing the protection device. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia (US Pat. # 10007200) in view of Liu (CN 102561043).
Regarding claim 11, Farrugia does not appear to teach, “wherein the fused toner forms an image in which a water droplet is not absorbed for up to 60 seconds.” However, as best the examiner can ascertain from the language of the claims, Liu teaches the deficiencies of Farrugia (see abstract; para. [0016, 0017]). It would have been obvious to one skilled in the art at the time of filing to modify Farrugia’s invention to include wherein the fused toner forms an image in which a water droplet is not absorbed for up to 60 seconds.
The ordinary artisan would have been motivated to modify Farrugia’s invention for at least the purpose of preventing the fabric from becoming saturated with moisture, while providing protection to the user from harmful bacteria. 
Claim(s) 12–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia (US Pat. # 10007200) in view of Bhattacharyya (WO 2021247720).
Regarding claims 12–14, Farrugia does not appear to teach, “wherein the fabric is selected from the group consisting of: cotton, chiffon, silk and canvas; comprising a face mask; having a pore size of less than 3 microns.” However, Bhattacharyya teaches the deficiencies of Farrugia (see Abstract; [0004, 0006, 0042]). It would have been obvious to one skilled in the art at the time of filing to modify Farrugia’s invention to include wherein the fabric is selected from the group consisting of: cotton, chiffon, silk and canvas; comprising a face mask; having a pore size of less than 3 microns.
The ordinary artisan would have been motivated to modify Farrugia’s invention for at least the purpose of ensuring proper protection from small airborne particle sizes and comfort to the user when wearing the protection device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach textiles and fabrics including antimicrobial print materials, provided in a similar configuration to the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852